JONES, JUDGE:
By agreement signed by the claimants, Frank Whitehair and Arnold Whitehair, and the respondent, Department of Highways, by its counsel, the parties have stipulated the facts pertinent to this case substantially as follows:
The claimants are the owners of a farm upon which is situate a fence adjacent to State Route 7 approximately one mile west of Terra Alta. During the winter of 1969-1970, heavy snow fell in this area and accumulated on State Route 7, necessitating its removal by the respondent. While engaged in plowing and removing the snow from the highway, the respondent damaged the claimants’ fence by forcing snow against it. The claim for damages to the fence in the amount of $107.08, which is the cost of four rolls of wire, is fair and equitable.
The Court accepts the stipulation and finds that the claimants are entitled to recover. Accordingly, an award is made to the claimants, Frank Whitehair and Arnold Whitehair, in the sum of $107.08.